Citation Nr: 0321342	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to service connection for a thoracic spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1963 until 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Houston, Texas.

The issue of entitlement to service connection for these 
conditions is addressed in the REMAND, following the ORDER in 
this decision.

The veteran had also perfected his appeal as to the denial of 
disability ratings higher than 10 percent for hypertension 
and ischemic heart disease.  However, at his hearing in 
February 2003, he submitted a signed statement withdrawing 
these issues from his appeal.


FINDINGS OF FACT


1.  In an August 1974 rating decision, service connection for 
lumbosacral strain was denied.

2.  The evidence added to the record since August 1974, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The August 1974 rating decision denying the veteran's 
claim of entitlement to service connection for a lumbosacral 
strain is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2002).

2.  The evidence received subsequent to the August 1974 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The RO first considered and denied the veteran's claim of 
entitlement to service connection for lumbosacral strain in 
an August 1974 rating decision.  The veteran did not appeal 
that determination, and it became final.  See 38 U.S.C.A. 
§ 7105.  

The evidence of record at the time of the last final August 
1974 rating action included the veteran's service medical 
records and a July 1974 report of VA examination.   The claim 
was denied because the most recent physical examination 
failed to establish a current lumbosacral disability.  

In January 2000, the veteran requested that his claim be 
reopened.  A March 2002 rating decision denied the claim.  
The veteran disagreed and initiated an appeal.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999). 

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in August 1974 include civilian treatment 
records dated in 1970 and 1977 from Kelly Air Force Base.  
Also added to the record since the last final decision is a 
June 1980 VA examination report.  Furthermore, VA outpatient 
treatment reports dated from 1979 to 1980 and from 1999 to 
2001 have been associated with the file since August 1974.  
Finally, various statements from the veteran, as well as a 
transcript of his February 2003 personal hearing before the 
undersigned, have been added to the record subsequent to the 
last final rating decision in August 1974. 

The Board has reviewed the content of the newly received 
evidence, and observes that such records establish ongoing 
complaints of, and treatment for, low back pain.  Such 
documents therefore establish the existence of a current 
lumbosacral disability.  Thus, the newly received evidence is 
not cumulative and redundant.  Rather, such evidence is 
"new" under 38 C.F.R. § 3.156(a).  

The Board must next consider whether the evidence added to 
the record subsequent to the last final rating decision in 
August 1974 is "material."  To be material, the evidence 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).  The basis of the RO's 
denial in 1974 was that the medical evidence failed to 
establish a current disability.  The newly received evidence 
establishes a current disability.  Thus, the evidence 
associated with the claims file following the RO's rating 
action in August 1974 bears directly and substantially upon 
the specific matter under consideration, and as such, the 
evidence is "material" under 38 C.F.R. § 3.156(a).  

As the evidence received subsequent to the last final rating 
decision in August 1974 is both new and material, the 
veteran's request to reopen his claim of entitlement to 
service connection for lumbosacral strain is granted.  

The Board will not discuss compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), since the 
decision to reopen the lumbosacral claim is favorable to the 
veteran.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for a 
lumbosacral strain is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Boards observes that in the present case, the veteran 
submitted records at the time of his February 2003 hearing.  
He did not waive consideration of such materials by the 
agency of original jurisdiction (AOJ).  Thus, it is necessary 
for the RO to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  

Additionally, the Board notes that the veteran identified 
several sources of evidence in a January 2002 statement in 
support of his claim.  While the claims file indicates that 
the RO conducted a search with respect to some of the 
facilities listed by the veteran, others remain unaccounted 
for.  Specifically, the claims file does not reveal that a 
records inquiry was conducted with respect to the following 
facilities: the Frank Tejeda VA outpatient clinic in San 
Antonio, 1971-1974; Abilene VA outpatient clinic, 1991-1993; 
Big Springs from 1991-1991; Amarillo VA Hospital, 1993-2001 
(1999-2000 of record); and the Audie L. Murphy VA Hospital, 
1974-2001.  Some, but not all, of these records are in the 
claims file.  Notations written in pen state "cannot 
access" with respect to Abilene VA outpatient clinic, Big 
Springs VA Hospital and Amarillo VA Hospital.  However, it is 
unclear who wrote such notations and therefore the Board is 
not satisfied that a proper and appropriate records search 
was undertaken as to any of the facilities listed in this 
paragraph.   

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Obtain the appellant's complete 
medical records from the Frank Tejeda VA 
outpatient clinic in San Antonio, 1971-
1974; Abilene VA outpatient clinic, 1991-
1993; Big Springs VA Hospital 1991-1993; 
Amarillo VA Hospital, 1993-2001; and the 
Audie Murphy VA Hospital, 1974-2001.  

Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 that are 
specifically germane to the claims on 
appeal.  If "necessary," as defined by 
law, provide the appellant a VA 
examination that includes an opinion as 
to the etiology of his current 
disorder(s).  

3.  Then, readjudicate the claims.  If 
any such action does not resolve a claim, 
issue the appellant and his 
representative a supplemental statement 
of the case.  .

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  This case must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  

	                     
______________________________________________
	MICHELLE L. KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



